  Case 15-40088         Doc 21     Filed 10/09/18 Entered 10/09/18 10:54:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40088
         KARREN LYNN MATHES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2015.

         2) The plan was confirmed on 01/26/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,600.00.

         10) Amount of unsecured claims discharged without payment: $8,719.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-40088           Doc 21        Filed 10/09/18 Entered 10/09/18 10:54:16                     Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $13,500.01
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                       $13,500.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,960.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $585.36
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,545.36

Attorney fees paid and disclosed by debtor:                       $40.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP               Unsecured          15.00           NA              NA            0.00       0.00
ALEXIAN BROTHERS HOSPITAL            Unsecured      3,000.00            NA              NA            0.00       0.00
ALL KIDS & FAMILY CARE               Unsecured          50.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC          Unsecured         100.00         92.46           92.46          53.83       0.00
AT&T                                 Unsecured         250.00           NA              NA            0.00       0.00
COMCAST                              Unsecured         600.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON                  Unsecured         275.00           NA              NA            0.00       0.00
COMMUNITY FIRST MEDICAL              Unsecured         400.00           NA              NA            0.00       0.00
COMPASS HEALTHCARE CONSULTA          Unsecured         125.00           NA              NA            0.00       0.00
HOME HEALTH LLC                      Unsecured          50.00           NA              NA            0.00       0.00
HYUNDAI MOTOR FINANCE CO             Secured        5,433.00       4,884.69        4,884.69      4,884.69     298.18
IL BONE & JOINT INSTITUTE            Unsecured         250.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU              Unsecured         125.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO            Unsecured         108.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO            Unsecured          30.00           NA              NA            0.00       0.00
MIDLAND FUNDING                      Unsecured      1,000.00         909.83          909.83        529.70        0.00
MIDLAND FUNDING                      Unsecured      2,100.00       2,094.73        2,094.73      1,219.55        0.00
MIRAMED REVENUE GROUP                Unsecured         300.00           NA              NA            0.00       0.00
NORTHWESTERN MEDICAL FACULT          Unsecured          30.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT                 Unsecured      4,200.00       3,381.49        3,381.49      1,968.70        0.00
Presence Health                      Unsecured          30.00           NA              NA            0.00       0.00
Professional Clinical Laboratories   Unsecured          10.00           NA              NA            0.00       0.00
QUEST DIAGNOSTICS                    Unsecured         100.00           NA              NA            0.00       0.00
RESURRECTION HEALTH CARE             Unsecured         125.00           NA              NA            0.00       0.00
RM ANESTHESIA                        Unsecured          50.00           NA              NA            0.00       0.00
SKOWRON DOUGAL MCCLELLAN &           Unsecured          60.00           NA              NA            0.00       0.00
SUBURBAN LUNG ASSOC                  Unsecured          30.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-40088         Doc 21      Filed 10/09/18 Entered 10/09/18 10:54:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,884.69          $4,884.69           $298.18
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,884.69          $4,884.69           $298.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,478.51          $3,771.78              $0.00


Disbursements:

         Expenses of Administration                             $4,545.36
         Disbursements to Creditors                             $8,954.65

TOTAL DISBURSEMENTS :                                                                      $13,500.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
